Mr. Justice Elliott
delivered the opinion of the court.
The plaintiff McClaskey in his complaint claimed that he was the owner of certain property, to wit, certain shares of stock in a corporation duly organized and existing under the laws of this state, and that said property had been wrongfully converted by the defendant company to its own use. Plaintiff sought to recover a money judgment based upon the value of the stock at the time of the alleged conversion. He asked no other relief. The defendant asked no affirmative relief.
Shares of stock in a company duly incorporated under the laws of this state are personal property. General Statutes, sec. 241; Mills’ An. Stats., sec. 480; Conway v. John, 14 Colo. 33.
*66The judgment of the court was in favor of defendant for costs only ; it does not relate to a franchise or a freehold; nor does it exceed a hundred dollars exclusive of costs. Code, sec. 388.
From the foregoing it is apparent that the judgment in this action was not appealable. Since the decision in the case of Peabody v. Thatcher, 3 Colo. 275, it has been the settled doctrine in this state that this court has no jurisdiction to entertain an appeal in a case of this kind, and that the defect of jurisdiction cannot be cured by consent or by joining in error. Crane v. Farmer, 14 Colo. 294, and cases there cited; Sons of America v. City of Denver, 15 Colo. 592.
This appeal will stand dismissed without prejudice to the review of the judgment by some other method.

Appeal dismissed.